DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on January 7, 2022 has been entered. Claims 11, 12, 14, and 18-24 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on November 24, 2021.

Response to Arguments
Applicant’s arguments see page 8, filed January 7, 2022, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections have been removed based on the current claim amendments.
Applicant’s arguments see pages 8-10, filed January 7, 2022, with respect to the 35 U.S.C. 103 rejections of previous claims 11-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been removed based on the current claim amendments.





Allowable Subject Matter

Claims 11, 12, 14, and 18-24 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  
In regards to independent claim 11, none of the cited prior art alone or in combination provides motivation to teach “and in response to a combination of detecting (a) that a distance of  by the vehicle to an obstacle of the ascertained obstacles, represented in its entirety in the first depiction, is below , a predefined threshold distance and (b) that a movement of the vehicle is in a direction approaching towards the obstacle: identifying a point of the obstacle with which the vehicle is at a highest risk, compared to other points of the obstacle, of collision; identifying a point of the vehicle which is at a highest risk, compared to other points of the vehicle, for the collision; scaling down the first depiction so that the first depiction is displayed to occupy the first region of the display device and not the second region of the display device; generating a second depiction, which is a representation of a bird's eye view of (a) a sub-portion of the vehicle including the identified point of the vehicle, and (b) a sub-area of the area, the sub-area being selected to encompass the identified point of the obstacle,” as the references only teach a driver assistance system where 3D images of the vehicle environment are displayed with different perspectives based on the situation around the vehicle, however the references fail to disclose the process of identifying individual points and levels of risk on a detected obstacle and using this as a determination for providing two different side by side displayed perspectives in conjunction with the remaining features of claim 11 for providing a representation of vehicle surroundings.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claims 19 and 20, these claims recite limitations similar in scope to that of claim 11, and thus are allowed under the same rationale as provided above.
In regards to dependent claims 12, 14, 18, and 21-24, these claims depend from allowed base claim 11, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2013/0242101 A1 – Reference is of particular relevance to the application as it discloses a method for representing obstacles in a parking system of motor vehicles including the following steps: a) determining an image of the surroundings and detecting obstacles located therein, b) determining at least one distance value and/or one angular position of the detected obstacles, c) applying an edge reinforcing method to regions of the image of the surroundings depending on the determined distance values and/or angular positions, and d) displaying the edge reinforcement with the determined image of the surroundings in a display of the parking assistance system.  
US 2015/0258991 A1– Reference is of particular relevance to the application as it discloses a maneuvering assistance system for a vehicle determines a scalar field representing the probability of collision with an object at locations proximate to the vehicle with a controller located within the vehicle.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619